Order unanimously reversed, without costs, and motion denied, upon condition that appellant comply with the terms of the order entered hereon. Memorandum: Special Term and counsel for respondents have construed too broadly the language contained in our prior order modifying the order of October 19, 1965. Reports and statements were to be limited to those “made and submitted” by employees. Photographs “taken and submitted” were also to be made available. (Appeal from order of Erie Special Term striking answer conditionally.) Present— Williams, P. J., Bastow, Henry, Del Vecchio and Marsh, JJ.